2021 IL App (1st) 180509

                                           No. 1-18-0509

                                   Opinion filed March 30, 2021.

                                                                                    Second Division

_____________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                                         FIRST DISTRICT

______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Cook County.
                                                )
      v.                                        )     No. 15 CR 17985
                                                )
GEORGE JAMES,                                   )     The Honorable
                                                )     Stanley J. Sacks,
                                                )     Ursula Walowski,
      Defendant-Appellant.                      )     Judges Presiding.
______________________________________________________________________________

       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Presiding Justice Fitzgerald Smith and Justice Pucinski concurred in the judgment and
opinion.

                                             OPINION

¶1     Following a jury trial, defendant George James was found guilty of possession of a

controlled substance with intent to distribute and sentenced to 10 years’ imprisonment. On

appeal, defendant contends that his trial counsel was constitutionally ineffective for failing to file

a motion to suppress the drug evidence seized. In addition, defendant contends that the State’s
No. 1-18-0509


closing argument was unduly prejudicial, inflammatory, and not based on the trial evidence. We

affirm.

¶2                                        I. BACKGROUND

¶3        Defendant was arrested and then charged with the above-stated drug offense after police

observed him around noon on October 9, 2015, making three drug deals from a garage in

Chicago’s North Lawndale neighborhood. Trial evidence established the following.

¶4        Chicago police detective Jose Duran testified that on the day in question, he was then an

officer conducting narcotics surveillance on the 1600 block of South Hamlin Avenue, a

residential area. At that time, he also maintained radio contact with his team of enforcement

officers, some of whom were in a car. Using a monocular (defined as one-half of binoculars) and

with an unobstructed daytime view, Officer Duran set up surveillance in front of two houses on

the Hamlin Avenue side the street. From there, he spotted defendant through the monocular

riding his bike up and down in the alley near Ridgeway. Meanwhile, Officer Duran saw another

person working on a car in the nearby vacant lot.

¶5        Defendant alighted from his bike and gestured for a male Hispanic, who was walking

northbound in the alley, to come over. The two spoke briefly, and defendant pocketed the man’s

money. Defendant then walked into an open garage 1 two houses north of 18th Street, where he

stood next to a waist-high blue container, which appeared to be a 50-gallon drum. The drum was

open and exposed on the top. Defendant reached inside and picked up a cloth material, which he

manipulated, then pulled out a plastic bag containing several items bearing some sheen to them.

Defendant removed an item, pushed the bag back inside the cloth, and placed the cloth back

inside the drum. Defendant returned to the man and presented the item so as to complete what


          1
          Officer Duran specifically testified that the garage was “open” and defendant “proceeded to walk
into” it. He testified that the garage door was “open the whole time.”

                                                  -2-
No. 1-18-0509


Officer Duran, in his experience, believed was a hand-to-hand drug transaction. The man then

left the alleyway, while defendant remained. Defendant essentially repeated this same hand-to-

hand transaction with two other individuals.

¶6     Following the third drug deal, Officer Duran saw defendant return to the garage, grab the

cloth, and remove the bag from it, obtaining an item. He then put the bag and cloth back.

Defendant placed the item in his left pocket as he exited the garage. Defendant began biking

northbound in the alley towards 16th Street, and Officer Duran subsequently followed defendant

via car, detaining him just over a block away. On encountering Officer Duran, defendant said,

“Officer, I’m not going to lie. I got blow [aka heroin] in my pocket.” Officers then obtained the

tinfoil packet containing suspect heroin from defendant’s left pants pocket and arrested him.

¶7     Meanwhile, via radio, Officer Duran had directed Officers Honda and John Sandoval to

proceed to the garage and check inside the blue drum. Officer Sandoval (now a sergeant)

testified that the drum had no lid and was filled with plastic. Inside, on top of the plastic, officers

discovered a dirty cloth glove containing a plastic bag with 18 folded tinfoil packets of suspect

heroin. Defendant was ultimately found with headphones, a cellphone, its case, a charger, and

$64. At trial, testimony from a forensic scientist confirmed the packets contained heroin.

¶8     Following this evidence, the State rested, and the defense moved for a directed verdict.

The defense argued that the State failed to meet its burden because Officer Duran’s testimony

was incredible and his procedures questionable. For example, Officer Duran did not demonstrate

that he had obtained consent before sending enforcement officers into the garage to search the

bin, and police had not ascertained who owned the garage. The trial court denied the motion,

noting that such issues should have been raised in an earlier motion.




                                                 -3-
No. 1-18-0509


¶9     For his theory of defense, defendant denied the drug deals. Defendant’s lifelong friend,

Darryl Moore, who had himself previously pled guilty to a felony drug offense, testified on

defendant’s behalf that around noon on the day in question, they were both working together

inside the garage at 1650 Ridgeway Avenue, fixing a car. While there, Moore did not see

defendant go into any containers, nor did he see defendant approach anyone in the alley or give

or receive anything from anyone. Instead, defendant merely left the garage to go to the store, but

Moore did not then see defendant speak with anyone. While Moore saw the police, he did not

speak with them. Moore saw the police later enter the same garage that he and defendant had

been working inside.

¶ 10   On cross-examination, Moore acknowledged he did not know what time they arrived at

the garage that day, but defendant was there for several hours. Similarly, he noted that defendant

never returned from the store that day or showed up thereafter, and Moore did not have

defendant’s number. Moore later learned he had been arrested. Moore never spoke to the

Chicago police or state’s attorney’s office about the matter.

¶ 11   After the defense rested, the State argued in closing that, on the day in question,

defendant got up, “went to work,” and, like most of the public, went into “his office.” However,

his job happened to be one of a “drug dealer,” his office was a garage, and heroin was his

product. The prosecutor then contrasted that with the police officers’ “job,” which was to work

“the streets of Chicago” and “keep the community safe.” Later, the prosecutor again noted that,

on the day in question, defendant “went to do his job” of selling drugs, with only one problem—

“his job is a crime.” The prosecutor then urged the jury to do its “job” and noted, “Your job [is]

to take the evidence that was presented in this case through the testimony of the witnesses and

the exhibits and apply the facts of this case to the law that you’re going to receive.” The



                                                -4-
No. 1-18-0509


prosecutor noted when the jury did that, it would find defendant guilty of two counts of

possession of a controlled substance with intent to deliver.

¶ 12     In response, defense counsel noted that the State was “right about one thing”—defendant

“did go [to] his office that morning,” which was the garage. “His job was to work on cars.” The

defense then went on to attack Officer Duran’s credibility and argued that the evidence was

uncorroborated.

¶ 13     In rebuttal, the State sought to establish the evidence and testimony as credible,

reasonable, and supported. The prosecutor asserted that on the day in question, the officers

sought to “rid that neighborhood of someone plaguing it with narcotics sales” and “did their job.”

The prosecutor urged the jury members to use their common sense, “[l]ook at everything,” and

“come out head held high with” a guilty verdict, since that is what the evidence and justice

demanded. Other points were argued in closing and rebuttal, which shall be discussed further

below.

¶ 14     Following evidence and argument, the jury found defendant guilty of possession of a

controlled substance with intent to deliver. 2 The trial court sentenced defendant, based on his

prior record as a Class X offender, to 10 years’ imprisonment.

¶ 15                                    II. ANALYSIS

¶ 16     Defendant first contends that his trial counsel was constitutionally ineffective for failing

to file a motion to suppress the drug evidence. Under Strickland v. Washington, 466 U.S. 668

(1984), a defendant must show that counsel’s performance fell below an objective standard of

reasonableness and that there is a reasonable probability that, but for counsel’s unprofessional


         2
         Specifically, the jury found defendant guilty of count II, possession with intent to deliver a
controlled substance of 3 grams or more (the substance in the packets found in the garage). However, the
jury found defendant not guilty of count III, possession with intent to deliver a controlled substance of
less than 1 gram (the substance found in his left pants pocket).

                                                  -5-
No. 1-18-0509


errors, the result of the proceeding would have been different. People v. Dupree, 2018 IL

122307, ¶ 44. As to a suppression motion, the decision whether to file it is generally “ ‘a matter

of trial strategy, which is entitled to great deference.’ ” People v. Gayden, 2020 IL 123505, ¶ 28

(quoting People v. White, 221 Ill. 2d 21 (2006)). To establish prejudice resulting from failure to

file such a motion, a defendant must show that the unargued suppression motion is

“meritorious”— i.e., that it would have succeeded—and that a reasonable probability exists that

the trial outcome would have been different without the challenged evidence. People v.

Henderson, 2013 IL 114040, ¶¶ 12, 15. A reasonable probability is a probability sufficient to

undermine confidence in the result at trial, and actual prejudice must be shown rather than be

mere speculation as to prejudice. People v. Bew, 228 Ill. 2d 122, 135 (2008); People v. Graham,

206 Ill. 2d 465, 476 (2003).

¶ 17   On appeal, defendant contends that police violated his fourth amendment right to privacy

in his “effects” and therefore defense counsel’s failure to file a motion to suppress constituted

ineffective assistance, as the motion would have been meritorious and changed the trial outcome.

The Fourth Amendment provides in relevant part that the “right of the people to be secure in

their persons, houses, papers, and effects against unreasonable searches and seizures, shall not be

violated.” U.S. Const., amend. IV; Collins v. Virginia, ___ U.S. ___, ___, 138 S. Ct. 1663, 1669

(2018). Reasonableness under the fourth amendment generally requires a warrant supported by

probable cause. People v. Thornton, 2020 IL App (1st) 170753, ¶ 25. Probable cause exists

where the facts and circumstances, considered as a whole, are sufficient to justify a belief by a

reasonably cautious person that the defendant is or has been involved in a crime. Id.

¶ 18   While warrantless searches are per se unreasonable, they are subject to some well-known

exceptions, such as if a search is conducted with consent, a search is incident to arrest, or a



                                                -6-
No. 1-18-0509


search is predicated on probable cause where there are exigent circumstances making it

impractical to obtain a warrant. People v. Cregan, 2014 IL 113600, ¶ 25; People v. Lundy, 334

Ill. App. 3d 819, 832 (2002). As a result, absent application of a valid exception, the warrantless

entry into a home to search for weapons or contraband is unconstitutional, even when a felony

has been committed and there is probable cause to believe that incriminating evidence will be

found within. People v. Hassan, 253 Ill. App. 3d 558, 567 (1993). In filing a motion to suppress,

the defendant bears the burden of producing evidence and proving that the search and seizure

were unlawful. If the defendant makes such a showing, the burden then shifts to the State to

produce evidence justifying the intrusion. People v. Martin, 2017 IL App (1st) 143255, ¶ 18.

¶ 19   Here, defendant does not dispute that police had probable cause to arrest him and search

his person. Similarly, defendant does not dispute that Officer Duran was lawfully present when

he observed defendant manipulate the glove. Rather, he challenges only the search and seizure of

his glove or his “effects,” a fourth amendment category that has received significantly less

attention than the others. See Maureen E. Brady, The Lost “Effects” of the Fourth Amendment:

Giving Personal Property Due Protection, 125 Yale L.J. 946 (Feb. 2016). The term “effects” is

less inclusive than “property” and is limited to personal, rather than real, property. Oliver v.

United States, 466 U.S. 170, 177 n.7 (1984); see, e.g., United States v. Jones, 565 U.S. 400, 404

(2012) (noting, there is no doubt a vehicle is considered an “effect” under the fourth amendment

and holding the government’s installation of a GPS device on the defendant’s vehicle, and use of

the GPS to monitor the vehicle’s movements, constituted a physical trespass and search violating

the defendant’s fourth amendment rights). Defendant maintains he had a fourth amendment

interest in his glove (likening it to a bag or backpack), which he had ownership, control, and

possession of within his garage “workplace,” where he repeatedly returned to it. Defendant thus



                                                -7-
No. 1-18-0509


argues that the officers’ warrantless search of the glove was legally unjustified since he had a

legitimate expectation of privacy in its contents.

¶ 20    The State denies any fourth amendment violation, claiming that police searched and

seized the glove based on probable cause. The State first notes in its brief that Officer Duran had

observed three narcotics transactions and argues that the search and seizure of the glove was

lawful as incident to defendant’s arrest (one of the exceptions to the warrant requirement

identified above). The State likens this case to Lundy, 334 Ill. App. 3d at 832-33, wherein

officers performed a valid search of a box from which defendant had been observed repeatedly

retrieving narcotics, and the search was “limited to an area within [the] defendant’s immediate

control.”

¶ 21    Indeed, a search incident to arrest falls under two lines of analysis, involving, first, the

search of the person of the arrestee (which is not at issue here) and, second, the search of the area

under the control of the arrestee. Cregan, 2014 IL 113600, ¶ 25. The search of the area of the

arrest must be justified by the possibility that the arrestee might gain possession of a weapon or

destroy evidence. Id. ¶¶ 29, 31. The scope of an area of search is thus limited to the area within

the arrestee’s immediate control. Id. “The true measure of whether an object, whether it is a

cigarette pack or a suitcase, is ‘immediately associated’ with an arrestee is whether he is in actual

physical possession of the object at the time of his arrest.” Id. ¶ 50. Warrantless searches of

property seized at the time of arrest cannot be justified as incident to that arrest if the search is

remote in time or place from the arrest. United States v. Chadwick, 433 U.S. 1, 15 (1977).

¶ 22    As defendant observes, he was arrested a little over a block from the garage. His arrest

took place around the time the other enforcement officers entered the garage pursuant to the

radio dispatch to search and seize the glove containing defendant’s drugs. As defendant notes,



                                                  -8-
No. 1-18-0509


the glove and drugs were clearly not within defendant’s immediate control since he was not in

physical possession of them or even near them when arrested. Notably, at oral argument, the

State abandoned its search-incident-to-arrest argument, perhaps recognizing that in light of

Cregan, cited above, it was incredulous at best. Given that fact, the concession is quite

appropriate and one we accept.

¶ 23   The State alternatively argues that there was no trial evidence showing ownership of the

glove or garage, which vitiates defendant’s claimed reasonable expectation of privacy. See

Henderson, 2013 IL 114040, ¶ 22 (noting that the record is frequently incomplete or inadequate

to evaluate an ineffectiveness claim based on an unfiled suppression motion). We agree.

¶ 24   Notably, the fourth amendment protects people, not places. Katz v. United States, 389

U.S. 347, 351 (1967). Fourth amendment rights are personal, and as such, the person whose

rights were infringed upon retains the sole authority to exclude any evidence illegally searched or

seized. People v. Rosenberg, 213 Ill. 2d 69, 77 (2004). To claim protection under the fourth

amendment, a person must have exhibited an actual subjective expectation of privacy in the

place searched or thing seized, and this expectation has to be one that society is willing to

recognize as reasonable. Martin, 2017 IL App (1st) 143255, ¶ 20; see also Rosenberg, 213 Ill. 2d

at 77. What is considered “reasonable” has roots in real or personal property law or recognized

societal understandings. Rosenberg, 213 Ill. 2d at 77. Whether a defendant has a legitimate

expectation of privacy in the place searched or the property seized thus depends on factors,

including (1) property ownership, (2) whether the defendant was legitimately present in the area

searched, (3) the defendant’s possessory interest in the area searched or the property seized,

(4) prior use of the area searched or property seized, (5) ability to control or exclude others’ use

of the property, and (6) a subjective expectation of privacy in the property. People v. Lindsey,



                                                -9-
No. 1-18-0509


2020 IL 124289, ¶ 42; Rosenberg, 213 Ill. 2d at 78. Whether one has a legitimate expectation of

privacy in an area searched is measured by an objective standard drawn from common

experience and based on the totality of the circumstances in each case. Id.

¶ 25    Applying the above-stated factors here, the record is silent as to who owned the garage

and its contents; whether it was a proper commercial business, a freestanding garage, or a garage

attached to a home such that it could constitute curtilage 3; defendant’s possessory relationship to

the garage and its contents, such as whether he stored his tools, clothing, or gloves there;

defendant’s ability to exclude others from the garage; and defendant’s prior use of the garage

(other than for his drug deals on the day in question). 4 These factors and the totality of the

circumstances do not weigh in defendant’s favor to establish any reasonable expectation of

privacy in the garage or glove.

¶ 26    In support of his fourth amendment privacy claim, defendant nonetheless points to his

friend Moore’s defense testimony that defendant worked with him in the garage every day fixing

cars. See People v. Rios, 278 Ill. App. 3d 1013, 1016 (1996) (noting, courts have held that a

person may have a legitimate expectation of privacy in an area where he works). Defendant

ignores that Moore also testified that defendant was working in the garage on the day in question

and basically did not conduct any drug sales. The jury, however, found Moore incredible,

choosing to convict defendant based on the competent testimony of Officer Duran, who

conveyed that no one was fixing cars in the garage that day (rather, someone was fixing a car in


        3
           The curtilage is the area immediately surrounding and associated with the home, such that it is
considered part of the home itself for fourth amendment purposes. An officer who physically intrudes on
the curtilage to gather evidence needs a warrant. Collins, ___ U.S. at ___, 138 S. Ct. at 1670.
         4
           As part of its case, the State submitted two photographs of the garage (Exhibits 5 and 6), and
Officer Duran testified that they depicted the garage defendant used to store his drugs. The photos show a
white garage door surrounded by what appear to be green-leaved tree branches. However, neither is a
close-up image that answers the questions set forth above that would enable this court to determine
defendant’s privacy interest in the space.

                                                  - 10 -
No. 1-18-0509


the nearby abandoned lot) and defendant was instead using the garage as a “workplace” for drug

dealing, not car mechanics. Defendant does not challenge the sufficiency of the evidence on

appeal and cannot now claim that Moore’s testimony should be elevated above that of Officer

Duran’s to support an unfiled motion to suppress.

¶ 27   Even accepting Moore’s testimony about defendant’s workplace, the evidence remains

insufficient to establish that defendant had a privacy interest in the garage based on the above-

stated factors. Because defendant cannot establish a fourth amendment privacy interest in the

garage, he cannot establish that the police violated his rights when they entered the garage absent

a warrant. Given the record, the garage was equivalent to an open area or public place.

¶ 28   For the same reason, we reject defendant’s insistence that he had a specific privacy

interest in the glove based on his handling of it. Notably, when personal property effects are not

located inside the person’s home or pocket, there is little guidance for whether the property is

entitled to fourth amendment protection, yet there is no doubt that such protection extends

outside the home. See Chadwick, 433 U.S. at 8; Brady, supra at 948.

¶ 29   Here, we find United States v. Alewelt, 532 F.2d 1165 (7th Cir. 1976), instructive. In

Alewelt, pursuant to a tip about a bank robbery in which the defendant was allegedly involved,

the FBI went to the opened-door state workplace of defendant’s mother and seized from the coat

rack the defendant’s leather jacket, which had a cloth cap and money bundles visibly sticking out

of the pocket. Id. at 1166-67. Alewelt rejected the defendant’s argument on appeal that he had a

reasonable expectation of privacy in his jacket such that the agents’ warrantless seizure of it

violated his fourth amendment rights. Alewelt held that

       “by placing the jacket on a coat rack in the general working area of an outer office where

       he had no possessory interest, the defendant relinquished that degree of control, and



                                               - 11 -
No. 1-18-0509


        reasonable expectation of privacy, necessary to sustain a challenge to the legality of the

        subsequent search and seizure on Fourth Amendment grounds.” Id. at 1168 (citing Katz,

        389 U.S. 347).

The court noted that the workplace was occupied by employees and members of the public and

the coat rack was placed in such a manner that a person in the public hall could see the jacket

through the doorway without even entering the room. These were facts defendant knew or should

have known. Alewelt concluded, “ ‘What a person knowingly exposes to the public *** is not a

subject of Fourth Amendment protection.’ ” Id. at 1168 (quoting Katz, 389 U.S. at 351). 5

        ¶ 30    Relying on Alewelt, in People v. Loveless, 80 Ill. App. 3d 1052, 1054 (1980), this

court similarly held that the defendant, who sat at the bar in a club, initially had no reasonable

expectation of privacy to his coat, which was resting on the table directly across from him.

Loveless reasoned:

        “An individual who places a coat on a table in a busy tavern must reasonably expect that

        that coat will be touched or handled by an employee or by any member of the public who

        desires to use or sit at that table. Indeed, it is unreasonable to assume that it will not be.

        By placing his coat on the table, Loveless knowingly exposed it to the public, and as a

        consequence had then no reasonable expectation of privacy with regard to it.” Id.

¶ 31    Here, consistent with Alewelt and Loveless, defendant has not shown any privacy interest

in the single dirty glove resting atop a plastic-filled drum in an open garage, to which he has

failed to establish any possessory interest. First, defendant conducted all his drug deals in the


        5
          In addition to stating that what a person knowingly exposes to the public is not subject to fourth
amendment protection, Katz also stated that what a person “seeks to preserve as private, even in an area
accessible to the public, may be constitutionally protected.” 389 U.S. at 351. The “invited exposure”
holding is quoted much more than the “discouraged intrusion” holding. In November 2015, it was
tabulated that the invited exposure holding was quoted in isolation in 481 federal and state cases, while
the latter was quoted in isolation in just 80 such cases. Brady, supra at 971.

                                                   - 12 -
No. 1-18-0509


public alleyway with the garage also left open to the public. He then left the glove unattended in

the open garage as he went to the store, thus relinquishing a degree of possession, control, and

presumptive fourth amendment interest in it. Even if we were to credit his argument that the

garage was his workplace (which we do not), he would have left his glove exposed for any

coworker or member of the public to handle. Defendant could not reasonably expect the glove to

be private, notwithstanding his efforts to conceal the drugs inside.

¶ 32   We therefore must reject his contention that the glove in this instance can be likened to a

sealed container one intends to keep private. Cf. Chadwick, 433 U.S. at 11 (noting that the

respondents, by placing personal effects inside a double-locked footlocker, manifested an intent

that the contents remain free from public examination). Taking defendant’s argument to its

logical conclusion, any lost and found glove picked up on the street by police could be

considered a fourth amendment violation. A glove is not typically a place to store anything but a

cold or unprotected hand. See Rosenberg, 213 Ill. 2d at 78 (noting that whether one has a

legitimate expectation of privacy in an area searched is measured by an objective standard drawn

from common experience). As such, we do not believe societal standards of privacy support

defendant’s argument given these facts.

¶ 33   Defendant’s reliance on United States v. Ross, 456 U.S. 798 (1982), to support his

argument that the glove was akin to a container, is misplaced. In Ross, the United States

Supreme Court held that if police had probable cause to search a lawfully stopped vehicle, they

likewise had probable cause to search the vehicle’s contents, including containers, that might

“conceal the object of the search.” Id. at 825. In so holding, Ross noted that the fourth

amendment does not distinguish between “worthy” and “unworthy” containers:




                                               - 13 -
No. 1-18-0509


       “For just as the most frail cottage in the kingdom is absolutely entitled to the same

       guarantees of privacy as the most majestic mansion, so also may a traveler who carries a

       toothbrush and a few articles of clothing in a paper bag or knotted scarf claim an equal

       right to conceal his possessions from official inspection as the sophisticated executive

       with the locked attaché case.” Id. at 822.

Defendant insists that his glove, “despite being lowly and unusual, is still a container,” thus

implying that to hold otherwise would distinguish worthy from unworthy containers.

¶ 34   Defendant’s argument ignores the facts of this case, discussed above. Had defendant truly

intended to keep his possessions private, we believe he would have thought twice about leaving

the glove exposed in multiple instances. As Ross noted, context with regard to “containers”

matters and, moreover, “an individual’s expectation of privacy in a vehicle and its contents may

not survive if probable cause is given to believe that the vehicle is transporting contraband.” Id.

at 823; see also Brady, supra at 951-52 (noting, with regard to “effects,” legal scholars must

consider contextual factors beyond where an item is located, such as the nature of the item, its

relationship to other items, and other ways the owner has communicated his or her intent as to

the item).

¶ 35   That brings us to our second point. Defendant does not dispute that police had probable

cause to believe he was conducting drug transactions from the garage and storing the suspect

contraband in his glove. See Thornton, 2020 IL App (1st) 170753, ¶ 25; Martin, 2017 IL App

(1st) 143255, ¶ 35. Had defendant’s glove been secured in his home, probable cause alone would

not have supported police entry without a warrant or some exception to the warrant rule. See

Hassan, 253 Ill. App. 3d at 567. However, that was not the case here since the glove was left

unattended in the open garage. In addition, just prior to his arrest, defendant admitted that he was



                                               - 14 -
No. 1-18-0509


carrying “blow” or heroin. The drugs found on defendant were the same that Officer Duran had

observed defendant taking from the glove. Per Officer Duran’s testimony, this merely

strengthened the probable cause to search the glove and arguably lent validity to the officers’

actions via the plain view doctrine. 6 See Martin, 2017 IL App (1st) 143255, ¶ 31 (noting, for the

plain view doctrine, the officers must be lawfully in a position to view the object; the object’s

incriminating character must be immediately apparent; and the officers must have a lawful right

of access to the object).

¶ 36    The touchstone of a fourth amendment analysis “is always ‘the reasonableness in all the

circumstances of the particular governmental invasion of a citizen’s personal security.’ ”

(Internal quotation marks omitted.) People v. Jones, 215 Ill. 2d 261, 268 (2005) (quoting

Pennsylvania v. Mimms, 434 U.S. 106, 109 (1977)). On this record, it was not unreasonable for

the police to enter the garage and, while acting collectively, search the glove, thereby seizing the

contraband. See People v. Ortiz, 355 Ill. App. 3d 1056, 1065 (2005) (where officers are working

together to investigate a crime, the knowledge of each constitutes the knowledge of all, and

probable cause can be established from all the information collectively received by the officers).

In fact, given the circumstances, it would have been unreasonable to require police to secure a


        6
          As set forth, the record shows that defendant was arrested when he admitted he had heroin while
he was still over a block away from the garage. The record, however, is unclear as to whether defendant’s
admission and arrest were before enforcement officers searched his glove for drugs or afterwards. Officer
Duran stated that when he returned to the garage, the other officers were already there, and Officer Duran
then instructed them to check inside the blue drum. Officer Sandoval, however, testified that they
searched the glove before Officer Duran returned to the garage. Specifically, Officer Sandoval testified
that they were in radio communication with Officer Duran, who then stopped defendant: “We informed
him that we had recovered heroin and he came back to the location with the Defendant.” Officer Duran’s
testimony would tend to support application of the plain view doctrine, since the identity of the
contraband in the glove would then be immediately apparent given defendant’s admission of carrying
heroin. See Hassan, 253 Ill. App. 3d at 570 (noting, the seizure of property in plain view in public is not
an invasion of privacy and is reasonable if there is probable cause to associate the property with criminal
activity). Regardless, we note that probable cause existed to believe that the glove contained contraband,
and it remains defendant’s burden to prove the search and seizure were illegal. See Martin, 2017 IL App
(1st) 143255, ¶ 18.

                                                  - 15 -
No. 1-18-0509


warrant before doing so. Although defendant maintains he clearly aimed to conceal his illegal

drug activity, “ ‘[t]he test of legitimacy is not whether the individual chooses to conceal

assertedly ‘private’ activity’ ” but “ ‘whether the government’s intrusion infringes upon the

personal and societal values protected by the Fourth Amendment.’ ” Lindsey, 2020 IL 124289,

¶ 42 (quoting Oliver, 466 U.S. at 182-83). Here, there was no governmental intrusion in violation

of the fourth amendment. Based on the foregoing, we need not discuss the parties’ alternative

arguments as to the inevitable discovery rule.

¶ 37   Because a motion to suppress the drugs would not have been granted on the basis of this

record, defendant cannot satisfy his burden under Strickland. See Henderson, 2013 IL 114040,

¶ 51; see also Gayden, 2020 IL 123505, ¶¶ 29, 36 (noting that the record was insufficient to fully

address and resolve the defendant’s ineffectiveness claim). In other words, defendant cannot

establish prejudice under Strickland where he cannot show the unargued motion is meritorious.

See Henderson, 2013 IL 114040, ¶¶ 12, 15. Accordingly, we reject defendant’s claim that his

trial counsel was ineffective. Id.

¶ 38   Defendant next argues that the prosecutor made inaccurate and improper remarks during

the State’s closing argument denying him a fair trial. At the outset, we note that defendant failed

to object to the issues he now raises. Objections to closing argument must be made at trial to be

preserved for review. People v. Alvidrez, 2014 IL App (1st) 121740, ¶ 25. Raising some or all the

issues in a posttrial motion is insufficient to preserve them for appeal. See People v. Naylor, 229

Ill. 2d 584, 592 (2008) (both a trial objection and a written posttrial motion raising the issue are

required). Nonetheless, defendant argues the alleged errors fall under the plain-error exception to

forfeiture. However, the first step of plain-error review is determining whether any error

occurred as to closing arguments. People v. Deramus, 2014 IL App (1st) 130995, ¶ 20.



                                                 - 16 -
No. 1-18-0509


¶ 39   It is well settled that a prosecutor is allowed a great deal of latitude in closing argument

and has the right to comment upon the evidence presented and upon reasonable inferences

arising therefrom, even if such inferences are unfavorable to the defendant. People v. Hudson,

157 Ill. 2d 401, 441 (1993). The prosecutor may also respond to comments by defense counsel

that clearly invite a response. Alvidrez, 2014 IL App (1st) 121740, ¶ 26. However, a prosecutor

must refrain from making improper, prejudicial comments and arguments. Hudson, 157 Ill. 2d at

441. Even if a prosecutor’s closing remarks are improper, they do not constitute reversible error

unless they result in substantial prejudice to the defendant, such that absent those remarks the

verdict would have been different. Id. Whether we review this matter de novo or for an abuse of

discretion, the result is the same. See Alvidrez, 2014 IL App (1st) 121740, ¶ 26 (noting the

standard is unclear). That is, viewing the remarks in the context of the entire closing argument,

as we must, we conclude there was no reversible error committed here. See People v. Nicholas,

218 Ill. 2d 104, 122 (2005).

¶ 40   Defendant first contends that, during closing arguments, the prosecutor improperly

“pitted” defendant “against law-abiding citizens and police officers protecting the community.”

Defendant takes issue with the prosecutor’s comments that while defendant was hard at work

dealing drugs, the police were hard at work cleaning up the neighborhood. Defendant relies on

People v. Wheeler, 226 Ill. 2d 92, 129 (2007), wherein our supreme court stated, “it is improper

for a prosecutor to utilize closing argument to forge an ‘us-versus-them’ mentality that is

inconsistent with the criminal trial principle that a jury fulfills a nonpartisan role, under the

presumption that a defendant is innocent until proven guilty.” In the lengthy closing in Wheeler,

the prosecutor (who likened himself to a lone avenging champion) repeatedly disparaged the

defense attorneys and propped up the State’s police officer witnesses, calling them the “thin blue



                                                 - 17 -
No. 1-18-0509


line” protecting jurors against personal break-ins and assaults. The prosecutor thus used threats

and scare tactics, rather than focusing on defendant’s guilt or innocence in light of the evidence,

to persuade the jury that convicting defendant was necessary to preserve their own safety.

Wheeler held such tactics were meant only to inflame the passions and prejudices of the jury,

they were improper, and they were a material factor in the defendant’s conviction.

¶ 41   The closing in this case is a far cry from that in Wheeler. Here, the prosecutor’s rather

matter-of-fact comments comparing and contrasting defendant’s drug dealer job with the police

were not utilized to inflame the jury’s passions or dissuade the jury from fulfilling its nonpartisan

role, as in Wheeler. Rather, the prosecutor urged the jury to consider “the evidence that was

presented in this case through the testimony of the witnesses and the exhibits and apply the facts

of this case to the law that you’re going to receive.” In rebuttal, the prosecutor urged the jury

members to use their common sense, “[l]ook at everything,” and “come out head held high with”

a guilty verdict since that is what the evidence and justice demanded. The prosecutor did not

unduly elevate the police witnesses above the defense in her limited exhortations, and moreover,

it is entirely proper for the prosecutor to dwell upon the evil results of crime and to urge the

fearless administration of the law. People v. Harris, 129 Ill. 2d 123, 159 (1989). Nothing about

the prosecutor’s mildly dramatic comments, viewed in context, come near the egregiousness of

those in Wheeler.

¶ 42   Moreover, it is not improper for a prosecutor to refer to the defendant in a drug case as a

“businessman” or to highlight the defendant’s profit motive, where there is evidence showing

that the defendant sold narcotics. Deramus, 2014 IL App (1st) 130995, ¶ 44. Here, the State

offered evidence showing that defendant engaged in three hand-to-hand drug transactions for

profit and admittedly carried heroin. Given this evidence, there was nothing impermissible in



                                                - 18 -
No. 1-18-0509


characterizing defendant’s job as being a drug dealer, which is indeed a crime. See People v.

Willis, 409 Ill. App. 3d 804, 814 (2011) (noting that a prosecutor may comment on trial evidence

and any fair, reasonable inferences arising therefrom, even if such inferences reflect negatively

on the defendant). As such, the comments were grounded in and a fair comment on the trial

evidence.

¶ 43   Notably, during closing, the defense took advantage of the State’s opening comments to

emphasize that defendant’s job was as a mechanic fixing cars, a factual dispute created by the

evidence. It is also not lost upon us that defendant continues to maintain on appeal that the

garage was his workplace, which is somewhat at odds with his current complaint about the

State’s closing. Considering the complained-of comments in context, we cannot say they were

improper.

¶ 44   Defendant next contends the prosecutor referenced facts not in evidence and also

misstated testimony during rebuttal argument. The State responds that the challenged remarks

were invited by the defense and were based on the trial evidence, as well as reasonable

inferences flowing therefrom. See People v. Evans, 209 Ill. 2d 194, 225 (2004) (noting that when

defense counsel provokes a response, the defendant cannot complain the prosecutor’s reply

denied him a fair trial); People v. Miller, 2020 IL App (1st) 163304. We agree with the State, as

we address each of the three claimed errors in turn.

¶ 45   First, in closing, the defense challenged Officer Duran’s testimony as incredible, where

there was no video, photo, or audio record of the drug buys. The defense asserted that

“[e]verybody had access to recording equipment for this operation and none of it was used,”

even though Officer Duran had stated that recording equipment was unavailable for his district-

level narcotics operations and that taking out such equipment was not part of his “job



                                               - 19 -
No. 1-18-0509


description.” In rebuttal, the prosecutor countered that the police cannot simply “pull out their

own phone and start using it” (a comment to which defense counsel objected, and which was

sustained). The prosecutor continued, “[a]n officer cannot pull out his own personal cellphone

and use it for police work. Can’t be done.”

¶ 46   Defendant now argues that there was no evidence to support that legal or departmental

regulations precluded Officer Duran from using his own cellphone. However, Officer Duran’s

cross-examination testimony essentially supported such a conclusion, and the prosecutor’s

comment was grounded in his statement that he did not use his personal cell phone for work

purposes. Moreover, the prosecutor’s statement was a reasonable inference to draw on the

evidence and a fair response to the defense’s unsupported assertion that the officers all had

access to recording equipment. We find no error.

¶ 47   Second, in closing, the defense challenged Officer Duran’s testimony as incredible,

where the police officers failed to investigate the drug buyers to verify that they had indeed

purchased the drugs. In rebuttal, the prosecutor argued that the buyers were not stopped because

“word travels fast on the street if buyers start getting stopped the next block over people are

going to know.” While the defense objected to this, the court merely admonished the jury that

attorney arguments are not evidence and allowed the prosecutor to proceed. The prosecutor then

told the jury to use common sense and noted, hypothetically, if there were a drug dealer in court

“where I’m standing” with his customers leaving, and the customers get arrested outside the

courtroom doors, then the drug dealer would get away, the buyers would cease, the investigation

would be thwarted, and the officer safety would be jeopardized. The prosecutor noted that, in this

case, that is why stopping the buyers was not done.




                                               - 20 -
No. 1-18-0509


¶ 48   Contrary to defendant’s contentions otherwise, we find that the prosecutor’s rebuttal was

responsive and reasonably grounded in the evidence and inferences arising therefrom where

Officer Duran stated on cross-examination that officers declined to pursue the drug purchasers in

this case because “[l]ogistically we couldn’t. It was too wide open. It would compromise the

surveillance if we were to stop these individuals.”

¶ 49   Third, in closing, the defense challenged Officer Duran’s testimony as incredible, where

there was no fingerprint evidence linking defendant to the drug deals. The defense asserted:

“They didn’t even bother and try. This is not CSI. This is something that is a simple procedure

and they just didn’t do it. And it goes to show how the entire case was approached.” In rebuttal,

the prosecutor stated this was not a “who done it” scenario necessitating fingerprint evidence, as

with an unobserved burglar who leaves a crowbar behind as the only evidence of the crime.

Rather, the prosecutor offered, that there was a “trained officer sitting nearby using visual aids”

to observe defendant’s transactions and then arrest him. The prosecutor stated that Officer

Duran’s identification of defendant obviated the need for fingerprint testing.

¶ 50   For the same reasons stated above, we find the prosecutor’s response perfectly reasonable

and responsive, given the evidence and inferences, especially in light of the defense’s

unsupported assertion that fingerprinting was a simple procedure. We find no error in the

prosecutor’s closing and certainly no reversible error resulting in substantial prejudice. See

Hudson, 157 Ill. 2d at 441. We further note that the trial court provided the jury with curative

instructions, admonishing them at opening and closing that attorney arguments were not

evidence and any statements not based on the evidence should be disregarded. See Willis, 409 Ill.

App. 3d at 814.




                                               - 21 -
No. 1-18-0509


¶ 51    Last, we note that even if any of the complained-of comments in closing constituted

error, they did not amount to plain error affecting substantial rights. See Naylor, 229 Ill. 2d at

593 (noting that a reviewing court may consider unpreserved error where the evidence is closely

balanced, such that the error threatened to tip the scales of justice against the defendant, or where

the error is so serious that it challenged the integrity of the judicial process). Also, this was not a

closely balanced case, where Officer Duran’s testimony was corroborated by testimony of

Officer Sandoval, the physical evidence, and lab results, as well as the photographs, but the

defense had no corroborating evidence. See People v. Montgomery, 2018 IL App (2d) 160541,

¶ 31 (courts have found no “credibility contest” when one party’s version of the events was

either unrefuted, implausible, or corroborated by other evidence). In short, defendant’s claims of

error at closing must fail.

¶ 52    Having found no error, we cannot say defense counsel was constitutionally ineffective in

failing to object to the complained of comments, as defendant now argues.

¶ 53                                    III. CONCLUSION

¶ 54    For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 55    Affirmed.




                                                 - 22 -
No. 1-18-0509



                                  No. 1-18-0509


Cite as:                 People v. James, 2021 IL App (1st) 180509


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 15-CR-17985;
                         the Hon. Stanley J. Sacks and the Hon. Ursula Walowski, Judges,
                         presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Alison L.S. Shah, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, Brian K. Hodes, and Craig Taczy, Assistant State’s
Appellee:                Attorneys, of counsel), for the People.




                                      - 23 -